DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-18 are pending.
Claims 1 is amended.
Response to Arguments
Applicant’s arguments, see page 10, filed 04/27/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn per applicant’s replacement drawing sheet.
Applicant’s arguments, see page 10, filed 04/27/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 11-19, filed 04/27/2022, with respect to the 102 rejections have been fully considered and are persuasive. The 102 rejections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Papadeas et al US8935961 (hereinafter “Papadeas”) discloses a sensor assembly includes a rectangular-shaped pressure sensor element and an electronic circuitry coupled to receive a signal from the pressure sensor element. An open-ended fluid-tight passageway of the sensor assembly conveys fluid from a portal opening of the sensor assembly to a surface of the rectangular-shaped pressure sensor element. The sensor assembly further includes a closed-ended fluid-tight passageway, at least a portion of which is fabricated from metal. The closed-ended fluid tight passageway extends from at least from the portal opening of the sensor assembly to the electronic circuitry on at least a portion of a path adjacent to the rectangular-shaped ceramic pressure sensor element. The sensor assembly includes a temperature sensor element disposed in an end of the closed-ended fluid-tight passageway. Conductive links disposed in the closed-ended fluid tight passageway electrically couple the temperature sensor element to the electronic circuitry. (Fig 1-9, Paragraphs 0049-0109)
However, Papadeas fails to disclose the pressure sensor element being directly connected with the flexible modulation circuit board; a conductive extension portion connected with the flexible modulation circuit board, the conductive extension portion extending from a top end of the pressure sensor element to a bottom end surface of the basal body assembly; and a temperature sensor element disposed at a bottom end of the conductive extension portion.
Bae et al US20180073950 (hereinafter “Bae”) discloses a combined pressure and temperature sensing device includes a sensor port geometry that provides improved contact between a fluid media being measured and a thermistor cavity of the sensor port. The increased contact area provides improved response time and accuracy compared to previously known integrated pressure-temperature sensors. A temperature sensor element is offset from a pressure sensor element relative to a central axis of the temperature-pressure sensor body/package to facilitate substantially increasing a pressures sensor cavity volume without increasing the overall sensor port diameter. A wire-bondable thermistor support portion facilitates high volume automated production line. The temperature sensing element may be resistance welded to the thermistor support portion in a parallel manufacturing process. (Fig 1A-4, Paragraph 0017-0038)
However, Bae fails to disclose the pressure sensor element being directly connected with the flexible modulation circuit board; a conductive extension portion connected with the flexible modulation circuit board, the conductive extension portion extending from a top end of the pressure sensor element to a bottom end surface of the basal body assembly; and a temperature sensor element disposed at a bottom end of the conductive extension portion.
Prior arts such as Papadeas and Bae made available do not teach, or fairly suggest, the pressure sensor element being directly connected with the flexible modulation circuit board; a conductive extension portion connected with the flexible modulation circuit board, the conductive extension portion extending from a top end of the pressure sensor element to a bottom end surface of the basal body assembly; and a temperature sensor element disposed at a bottom end of the conductive extension portion.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-18 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855